The opinion of the court was delivered
Per Curiam.
This contention is to be decided by the intention of the testator as gathered from the whole will. He provided for the payment of seven annuities, amounting in the aggregate to a large sum. He directed substantially that until the executors should turn over a sufficient fund to the trustee to enable it to pay the annuities out of the income, the executors should continue to pay them. The executors have not yet converted the real estate into personalty so as to have in their hands a fund sufficient for that purpose. It manifestly was *134not the design of the testator that the executors and trustee, should, at the same time, each be paying a part of the annuities. ■Until the income of the fund became sufficient to pay all the annuities, the executors were to pay them. When sufficient, the trustee must pay them. Hence the testator directs the executors to “ eventually pay and turn over” to the trustee the whole net capital of his estate after it shall have been sold and converted into personalty. Until they can pay over to the trustee a fund large enough to produce an income sufficient to pay the annuities, a compulsory order to pay over is premature. There is no allegation of any mismanagement of the fund by the executors, either in delaying to convert the land, or in neglecting to properly invest the funds in their hands.
We see no error in the decree.
Decree affirmed and appeal dismissed at the costs of the appellants.